Opinion issued April 11, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-18-01063-CV
                           ———————————
  STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., Appellant
                                       V.
                    FORD MOTOR COMPANY, Appellee



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-48610


                         MEMORANDUM OPINION
      Appellant, State Farm Mutual Automobile Insurance Co., has neither paid the

required filing fee nor established indigence for purposes of appellate costs. See

TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b),

51.941(a), 101.041(1) (West 2013); Order, Fees Charged in the Supreme Court, in
Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Furthermore, appellant

has neither paid nor made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. APP. P. 37.3(b). After being notified by the Clerk of this Court’s

January 2, 2019 and February 15, 2019 notices that this appeal was subject to

dismissal for failure to pay the required filing and clerk’s record fees, respectively,

appellant failed to timely respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to pay

all required fees. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           2